UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 23, 2013 TUNDRA GOLD CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-54585 27-2019656 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) irginia St, 8th Floor Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 398-3012 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers Effective July 23, 2013, William Eastwood resigned as Director of Tundra Gold Corp. (the “Corporation”). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 24, 2013 TUNDRA GOLD CORP. By:/s/ Gurpartap Singh Basrai Name:Gurpartap Singh Basrai Title:Chief Executive Officer
